DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is in reply to the communications filed on 2/4/2020.
Claim 1 has been cancelled.
Claims 2-23 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/6/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2, 11 and 18 recite the limitation "the service provider device." There is insufficient antecedent basis for this limitation in the claims.

Claims 3-10, 12-17 and 19-23 inherit the deficiencies of the independent claims.
Claims 7, 16 and 23 recite the limitation "the matter." There is insufficient antecedent basis for this limitation in the claims.
Claims 8 and 17 recite the limitation "the document type." There is insufficient antecedent basis for this limitation in the claims.


Allowable Subject Matter
Claims 2-23 are allowable over the prior art though rejected on other grounds (e.g. 35 USC 112) as discussed above.  The combination of elements and the claim as a whole are not found in the prior art. 

With respect to independent claim 2, the prior art available does not teach A system, comprising:
a network interface;
a content processing component comprising one or more computing devices configured to execute specific instructions, the content processing component operable to:
receive via the network interface, from a terminal associated with a first service provider, service provider information, including a least:

an identifier for an issuer of the certification of the first type;
analyze the identifier for the issuer of the certification of the first type and identify an electronic address associated with a remote data store of the issuer, wherein when the received identifier for the issuer of the certification of the first type does not match an actual name of the issuer of the certification of the first type, a disambiguation process is performed comprising a comparison of the received identifier with one or more aliases associated with the issuer of the certification to identify a match;
at least partly in response to identifying a match and verifying the first certification identifier:
enable the service provider to access a data store of user-reported incidents, wherein a given user-reported incident is associated with a user requesting related services;
enable the service provider to request electronic notifications regarding user-reported incidents;
determine that a first user-reported incident has been received from a user device;
automatically transmit a notification to the service provider regarding the first user- reported incident, the notification comprising:
a start time for a reverse auction for providing the user with a service related to the first user-reported incident, a bid decrement amount, and
a bid period, wherein the bid period corresponds to an amount of time in which the service provider can submit a bid after a bid is received from another service provider;
wherein the notification is generated and transmitted prior to the start time;
Uniform Resource Locator for a first document from a device of the service provider;
transmit a public key to the service provider device;
receive an encrypted symmetric encryption key from a service provider device, the encrypted symmetric encryption key encrypted using the public key;
decrypt the symmetric encryption key using a private key;
use the symmetric encryption key to decrypt the Uniform Resource Locator for the first document;
provide the requested first document associated with the decrypted Uniform Resource Locator to the service provider device;
wherein providing the first document comprises providing a user interface for receiving a bid request;
in response to receipt of a first bid request from the service provider, calculate a first bid amount based at least in part on the bid decrement amount and on a current bid amount or a starting bid amount, transmit in real-time the calculated first bid amount to destinations associated with one or more other service providers;
determine whether a subsequent bid request was received within the bid period, the bid period beginning when the first bid request is received;
at least partly in response to a determination that subsequent bid request was not received within the bid period:
terminate the auction; and
transmit to a terminal associated with the user the calculated first bid amount in association with information regarding the first service provider;

after termination of the auction, generate and transmit a notification to the user, the notification including a link to data regarding a service provider that won the auction.

	The most analogous prior art includes Barlow (US 2014/0279149 A1), Fallah (US 2011/0167059 A1), and Hasseler (US 2008/0010077 A1).
	Barlow discloses an internet based reverse auction where customers provide details of work the needs to be completed and service providers bid for the work using their lowest price as bids.  Invitations may be sent to providers, and an auto-bid function may be used, automatically lowering the bid when the service provider is not ranked number 1.
	Barlow is deficient in a number of ways.  As written, the claims require that the received identifier for an issuer of a certification does not match the actual issuer name, a disambiguation process is performed, comparing the ID with aliases, automatically transmitting notifications to providers prior to start time, the bid period is an amount of time after a bid is received from another provider, requests comprise URL for a first document, as well as a decryption using a private key transmitted to the provider and providing a user interface for receiving bid requests.  Chen does not teach these concepts.  
In view of the above, Barlow fails to disclose or render obvious the combination of features as emphasized above.
Regarding Fallah, Fallah discloses receiving registration information from users, verifying registration information by verifying with a government database and other reliable databases, and providing access to services after verification. 

Regarding Hasseler, Hasseler discloses a prescribed time period beginning after entry of a first bid.
Though disclosing this feature, Hasseler does not disclose or render obvious the features emphasized above.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Barlow, Fallah, Hasseler, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.

Claim 18 recites a computer-readable, non-transitory storage medium comprising substantially similar limitations as claim 2 and recite allowable subject matter for the reasons identified above with respect to claim 2.
Claims 3-10, 12-17 and 19-23 are dependencies of independent claims 2, 11 and 18 and are allowable over the prior art for the reasons identified above with respect to claim 2.

	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0372389 A1 to Busch, [0020] discussing searching for licensure information associated with an entity based on use of a registered agency name including a company alias.  Busch does not teach the limitations as emphasized above.
D. Bollegala, Y. Matsuo and M. Ishizuka, "Automatic Discovery of Personal Name Aliases from the Web," in IEEE Transactions on Knowledge and Data Engineering, vol. 23, no. 6, pp. 831-844, June 2011, doi: 10.1109/TKDE.2010.162., [abstract] discussing personal name disambiguation and extracting aliases of a given name or types of named entities from the web.  Bollegala does not teach the limitations as emphasized above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Examiner, Art Unit 3625